UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4873


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

NEAL ARMSTRONG

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Mary G. Lewis, District Judge.
(7:12-cr-00704-MGL-2)


Submitted:   June 26, 2014                 Decided:   July 24, 2014


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Andrew Burke Moorman, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Neal Armstrong pleaded guilty to conspiracy to possess

with intent to distribute and distribute more than 500 grams of

cocaine, in violation of 21 U.S.C. § 846 (2012).          The district

court sentenced Armstrong to eighty-seven months of imprisonment

and he now appeals.       Appellate counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the sentence is procedurally reasonable.        Armstrong was informed

of his right to file a pro se supplemental brief but has not

done so.    Finding no error, we affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.        Gall v. United States, 552 U.S.
38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir. 2009).       In so doing, we examine the sentence for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2012)]   factors,   selecting   a   sentence   based   on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”        Gall, 552 U.S. at 51.      We will presume on

appeal that a sentence within a properly calculated advisory

Guidelines range is reasonable.         United States v. Allen, 491
F.3d 178, 193 (4th Cir. 2007); see Rita v. United States, 551



                                    2
U.S. 338,      346-56       (2007)        (permitting         presumption          of

reasonableness for within-Guidelines sentence).

            Moreover,       a    district            court     must      conduct       an

“individualized       assessment”    of       the    particular    facts    of     every

sentence, whether the court imposes a sentence above, below, or

within the Guidelines range.             United States v. Carter, 564 F.3d
325, 330 (4th Cir. 2009).            In addition, “[w]here [the parties]

present[] nonfrivolous reasons for imposing a . . . sentence

[outside the advisory Guidelines range,] . . . a district judge

should   address    the   party’s     arguments         and    explain   why     he   has

rejected those arguments.”           Id. at 328 (internal quotation marks

and citation omitted).          We have thoroughly reviewed the record

and conclude that the court considered the parties’ sentencing

arguments and sufficiently explained its reasons for choosing

the sentence imposed.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.     Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform Armstrong, in

writing,   of   the    right    to   petition        the     Supreme   Court     of   the

United States for further review.                   If Armstrong requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

                                          3
state that a copy thereof was served on Armstrong.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid in the decisional process.



                                                                   AFFIRMED




                                     4